      Case 2:18-cv-10214-WBV-KWR Document 152 Filed 05/25/21 Page 1 of 3




                       UNITED STATES DISTRICT COURT

                      EASTERN DISTRICT OF LOUISIANA


BEATRIZ BALL, LLC                                    CIVIL ACTION

VERSUS                                               NO. 18-10214-WBV-KWR

CARLOS BARBAGALLO, ET AL.                            SECTION: D (4)


                               ORDER and REASONS
        Before the Court is Defendant’s Rule 60 Motion for the Court to Supplement

Ruling Granting Defendant’s Motion for Attorney Fees.1 Pursuant to Fed. R. Civ. P.

60, Defendant asks the Court to supplement its November 25, 2020 Findings of Fact

and Conclusions of Law 2 or to supplement its January 6, 2021 Order awarding

Defendant attorney’s fees3 to specify the applicable statutes relied upon by the Court

in awarding Defendant attorney’s fees, and to provide the analysis applied by the

Court in awarding the attorney’s fees. Plaintiff opposes the Motion, asserting that

the Court lacks jurisdiction over the Motion because Plaintiff filed a Notice of Appeal

as to the Court’s Findings of Fact and Conclusions of Law and the Court’s January 6,

2021 Order.4 Plaintiff further asserts that, even if the Court had jurisdiction, Rule

60(a) does not authorize the relief sought by Defendant because Defendant seeks

additional substantive findings by the Court, and Rule 60(a) only allows the

correction of clerical errors or omissions.5


1 R. Doc. 123.
2 R. Doc. 101.
3 R. Doc. 114.
4 R. Doc. 130.
5 Id. at pp. 3-4.
     Case 2:18-cv-10214-WBV-KWR Document 152 Filed 05/25/21 Page 2 of 3




        On May 11, 2021, this Court received a Per Curiam opinion from the Fifth

Circuit, dismissing Plaintiff’s appeal as to the Court’s January 6, 2021 Order, but

retaining Plaintiff’s appeal as to the Court’s Findings of Fact and Conclusions of

Law. 6 Thus, the Court lacks jurisdiction to supplement its Findings of Fact and

Conclusions of Law, which remains pending on appeal before the Fifth Circuit.

        The Court further finds that Fed. R. Civ. P. 60(a), relied upon by Defendant,

does not authorize the relief sought by Defendant. Defendant asserts that Rule 60

allows this Court to “correct a clerical mistake or a mistake arising from oversight or

omission whenever one is found in a judgement, order, or other part of the record.

The court may do so [on a motion by a party] or on its own, with or without notice.” 7

Although not specified by Defendant, that language is found in Rule 60(a).8 The Fifth

Circuit has held that the scope of Rule 60(a) is “very limited,” and applies “where the

record makes apparent that the court intended one thing but by merely clerical

mistake or oversight did another. Such a mistake must not be one of judgment or

even of misidentification, but merely of recitation, or the sort that a clerk or

amanuensis might commit, mechanical in nature . . . .”9 The Fifth Circuit has also



6 R. Doc. 149.
7 R. Doc. 123 at ¶ 15 (quoting Fed. R. Civ. P. 60) (internal quotation marks omitted).
8 Fed. R. Civ. P. 60(a). Rule 60(a) further provides that, “But after an appeal has been docketed in the

appellate court and while it is pending, such a mistake may be corrected only with the appellate court’s
leave.” Id.
9 Hendrick v. Avent, 891 F.2d 583, 588 (5th Cir. 1990) (quoting Harcon Barge Co. v. D & G Boat Rentals,

784 F.2d 665, 668-69 (5th Cir. 1982)) (internal quotation marks omitted); See, Rivera v. PNS Stores,
Inc., 647 F.3d 188, 193-94 (5th Cir. 2011) (quoting In re Galiardi, 745 F.2d 335, 337 (5th Cir. 1984))
(internal quotation marks omitted) (“To be correctable under Rule 60(a), the ‘mistake must not be one
of judgment or even of misidentification, but merely of recitation, of the sort that a clerk or amanuensis
might commit, mechanical in nature.’”). According to the Fifth Circuit, “amanuensis” is a synonym for
“scrivener,” a person whose job is to write from dictation or to copy manuscript. Rivera, 647 F.3d at
194, n.10.
     Case 2:18-cv-10214-WBV-KWR Document 152 Filed 05/25/21 Page 3 of 3




made clear that, “Correction of an error of ‘substantive judgment,’ therefore, is

outside the reach of Rule 60(a).”10 The Court finds that supplementing its January

6, 2021 Order to specify the applicable statutes relied upon by the Court, as well as

the analysis applied by the Court, in awarding Defendant attorney’s fees, as

requested by Defendant, is not “the type of rote, typographical error of transcription

that could be committed by a law clerk or a judicial assistant” that falls within the

ambit of Rule 60(a). Instead, such information and analysis will appropriately be

included in the Court’s Order addressing Defendant’s Motion for Attorney Fees and

Costs, which is properly before the Court.11 As such, Defendant’s Motion must be

denied.

       Accordingly,

       After careful consideration of the parties’ memoranda and the applicable law,

the Rule 60 Motion for the Court to Supplement Ruling Granting Defendant’s Motion

for Attorney Fees12 is DENIED.

       New Orleans, Louisiana, May 25, 2021.



                                              ______________________________
                                              WENDY B. VITTER
                                              United States District Judge




10 Hendrick, 891 F.2d at 588 (quoting Harcon Barge Co., 891 F.2d at 668-69) (internal quotation marks
omitted).
11 R. Doc. 104.
12 R. Doc. 123.
